Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 30 April 2020.  These drawings are acceptable.
Information Disclosure Statement
JP 5582779 and JP 2013-060332 cited in the information disclosure statement of 30 April 2020 have been considered with respect to both the provided English abstract and the discussion of these references in the specification. 
The transmittal letters for the information disclosure statements of 30 April 2022 and 15 October 2021 teach that US 2016/0293302 corresponds to JP 2016-196397; US 2015/0097137 corresponds to KR 10-2017-0141643 and US 2005/099852 corresponds to JP 2005-255489. The Examiner is interpreting these statements to mean that the US and Japanese or Korean documents are both members of the same patent family and both teach the same information. Accordingly, the Examiner has considered the US member of the family and has drawn a line through the Japanese and Korean family members as being cumulative references. 
Allowable Subject Matter
Claims 1-9 are allowable.
The following is an examiner’s statement of reasons for allowance:
There is no teaching or suggestion in the cited art of record of the claimed ferrite composition comprising silica particles, zinc silicate particles and main phase particles comprising a zinc containing spinel ferrite, where at least 10% of the main phase particles have a core/shell structure where the zinc concentration in the shell is high than the zinc concentration in the core. There is no teaching or suggestion in the cited art of record of the claimed ferrite composition comprising silica particles, zinc silicate particles and main phase particles comprising a zinc containing spinel ferrite, where at least 10% of the main phase particles have a zinc concentration gradient where the concentration of zinc uniformly decreases from the surface of the particle toward the center of the particle along a length of 50 nm or more. 
The art of record, such as US 2010/0163779 and US 2019/0371503, teaches ferrite compositions comprising zinc silicate particles and main phase particles comprising a zinc containing spinel ferrite, but none of the art of record teaches the main phase particles comprising a zinc containing spinel ferrite can have a core/shell structure or has a zinc concentration gradient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
5/26/22